Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 5/23/2022.  Claims 1-16 and 21-24 are currently pending within this application.

Election by Original Presentation
2.	Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: in the originally presented and elected claims, the degraded image represents an appearance of an undegraded image to a behind-display camera, whereas in newly submitted claims 21-24, the degraded images includes disparities arising from imaging a scene from different camera positions of a camera array with each degraded image associated with a different camera position.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 3/18/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new grounds of rejection necessitated by Applicant’s amendments to the previously presented claims.

Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2 and 5-8 are rejected under 35 U.S.C 103 as being unpatentable by Reddy (US PGPub 2020/0226718) [hereafter Reddy] in view of Nakamura (US PGPub 2011/0298953) [hereafter Nakamura].  

6.	As to claim 1, Reddy discloses a method (as shown in Figures 2-3) of training a machine learning model (machine learning model 130 as shown in architecture of Figure 1), the method comprising inputting training image pairs (reference images 110 and degraded images 120) into the machine learning model, each training image pair comprising an undegraded image (reference images) and a degraded image (degraded images) that represents an appearance of the undegraded image with specific degradation effects applied thereto, the degraded image comprising loss of frequency information due to blurring, and training the machine learning model using the training image pairs to generate frequency information (high and low frequency information) to correct for the loss of frequency information (forming predicted images 140) due to the blurring (Paragraphs 0017-0018, 0021-0023, 0026, 0028-0029, 0033-0036).
	It is however noted that Reddy fails to particularly disclose a behind-display camera generating a degraded image comprising loss of frequency information due to diffraction-related blurring.
	On the other hand, Nakamura discloses a behind-display camera (as shown in Figures 1 and 7) generating a degraded image comprising loss of frequency information due to diffraction-related blurring (Paragraphs 0098-0110, 0119-0125, 0237-0243).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a behind-display camera generating a degraded image comprising loss of frequency information due to diffraction-related blurring as taught by Nakamura with the method and system of Reddy because the cited prior art are directed towards systems that correct degraded images missing frequency information and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the image correctional operations of Reddy to be implemented within a system that includes a behind-display camera for enhancing images captured  and effected by diffraction-related blurring and being used within teleconferencing communications.

7.	As to claim 2, Reddy discloses providing training image pairs to the machine learning model comprises providing the image pairs to a convolutional neural network (Paragraphs 0022, 0024).

8.	As to claim 5, Nakamura discloses acquiring each degraded image via a camera (20) positioned behind a mask (pattern of screen 10) (Paragraphs 0138-0142, 0172-0181, 0237-0238). 

9.	As to claim 6, Reddy discloses the degraded image comprises an image acquired via a camera array (Paragraphs 0018, 0021).
	Also, Nakamura discloses the degraded image comprises an image acquired via a camera array (20) (Paragraphs 0138-0140, 0176, 0185-0187). 

10.	As to claim 7, Reddy discloses the training image pair is a part of three or more corresponding training images (Paragraphs 0017, 0023, 0033-0034). 

11.	As to claim 8, the combination of the Reddy and Nakamura references discloses the claimed subject matter of claim 1 as stated above.
	Also, Reddy discloses after training the machine learning model, implementing the machine learning model in a computing device (as shown in Figure 3) (Paragraphs 0040-0041).
	Also, Nakamura discloses a computing device for imaging via a behind-display camera (as shown in Figures 1 and 23) (Paragraphs 0138-0140, 0269-0271).

12.	Claims 3-4 are rejected under 35 U.S.C 103 as being unpatentable by Reddy (US PGPub 2020/0226718) [hereafter Reddy] and Nakamura (US PGPub 2011/0298953) [hereafter Nakamura], as applied to claims 3-4, and in further view of Shen (US PGPub 2020/0051260) [hereafter Shen].  

13.	As to claim 3, it is noted that the combination of Reddy and Nakamura fails to particularly disclose providing training image pairs to the machine learning model comprises providing the image pairs to a U-shaped neural network. 
	On the other hand, Shen discloses providing training image pairs to the machine learning model (machine learning system as shown in Figure 1A) comprises providing the image pairs (training images and images to be enhanced) to a U-shaped neural network (Paragraphs 0079-0082). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include providing training image pairs to the machine learning model comprises providing the image pairs to a U-shaped neural network as taught by Shen with the method and system of the combination of Reddy and Nakamura because the cited prior art are directed towards systems that correct degraded images missing frequency information and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of providing a neural network architecture to output enhanced versions of the input images.

14.	As to claim 4, Shen discloses the undegraded training image (target image) comprises an average of a plurality of repeated captured frames (Paragraphs 0005-0006, 0020, 0027, 0070, 0126, 0128). 

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664